FAIRFAX News Release TSX Stock Symbol:FFH and FFH.U TORONTO, October 1, 2012 FAIRFAX ANNOUNCES DISPOSITION OF ITS INTEREST IN CUNNINGHAM LINDSEY GROUP LIMITED (Note: All dollar amounts in this press release are expressed in U.S. dollars.) Fairfax Financial Holdings Limited (“Fairfax”) (TSX:FFH and FFH.U) announces that Cunningham Lindsey Group Limited has entered into a merger agreement pursuant to which Fairfax will effectively sell its interest in Cunningham Lindsey for proceeds of approximately $260 million, subject to closing adjustments.Fairfax’s interest in Cunningham Lindsey is currently recorded in its financial statements at $108.3 million.Fairfax will invest up to approximately $35 million of the proceeds in shares of Cunningham Lindsey on closing to continue to be a minority shareholder.The transaction is subject to normal closing conditions including regulatory approvals and is expected to close in the fourth quarter. Fairfax is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: John Varnell, Vice President, Corporate Development at (416) 367-4941 Media Contact Paul Rivett, Vice President, Operations at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS LIMITED 95 Wellington Street West, Suite 800, Toronto Ontario M5J 2N7 Telephone 416/elecopier 367 4946
